Title: To Alexander Hamilton from John J. U. Rivardi, 6 February 1800
From: Rivardi, John J. U.
To: Hamilton, Alexander

Niagara [New York] February 6, 1800. Reports that he has “received orders of Colonel Hamtramck To Transmit in future all returns To him as commanding the division To which this Garrison is annexed” and that he “will act accordingly.” Requests that “a gold lancet case or Some other articles” be presented “as a Token of gratitude” to British doctors who “attended our Sick.” States that he “gave effect to the order respecting Soldiers children but felt Severely for one or two Soldiers who have numerous families & who for Several years had been used to consider the allowance of rations To Their Children as invariable.” States: “On the 24th Ulto. we paid our Share of military honors To The memory of the illustrious Washington. I followed as Much as circumstances permitted your orders as published in the papers.” Requests to be relieved and sent to West Point because of his health and his inability to afford the expenses of the command of Fort Niagara. Also requests an advance in pay if he is relieved.
